Citation Nr: 1021256	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for impotency, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1974, from April 1974 to June 1979, from April 1981 to March 
1985 and from March 1985 to April 1993, including service in 
the United States Navy in the waters outside Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  The case had since been transferred to the Pittsburgh, 
Pennsylvania VARO, as the Veteran resided in Germany.  In a 
March 2007 letter, the Veteran reported that he now resided 
in Waldorf, Maryland.

This case was previously remanded by the Board in January 
2009 for further development.  

The Veteran submitted a statement in April 2010, which was 
entitled as a notice of disagreement to the March 2010 
supplemental statement of the case, however, the Board 
observes that, this statement appears to be alleging error in 
the March 2003 rating decision as well as raises a claim for 
an earlier effective date for the 30 percent disability 
rating assigned by the Board in January 2009.  As such, this 
matter is referred to the RO for appropriate consideration.  

In a May 2010 informal hearing presentation the Veteran's 
representative contended that a diagnosis of hypertension 
secondary to the Veteran's diabetes mellitus, type II, was 
provided in the VA examination in February 2009 and as such, 
if service connection is warranted for diabetes mellitus type 
II, the issue of service connection for hypertension should 
be referred to the RO for proper adjudication.  The Board 
notes that service connection is already in effect for the 
Veteran's hypertension.  






FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that diabetes 
mellitus, type II, is related to the Veteran's active 
service.

2.  Service connection is in effect for hypertension and, as 
service connection has been granted for diabetes mellitus, 
type II, in this rating decision, service connection is in 
effect for diabetes mellitus, type II.

3.  The objective medical evidence of record does not 
demonstrate that impotency originated during the Veteran's 
active service.

4.  Affording the Veteran the benefit of the doubt, the 
objective medical evidence of record demonstrates that the 
Veteran's current impotency is directly related to his 
service-connected condition of hypertension and service-
connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for diabetes mellitus, type II, have been met.  38 
U.S.C.A. §§ 1110, 1131, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for impotency as secondary to the service-
connected hypertension and service-connected diabetes 
mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including diabetes mellitus, if manifested to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

For purposes of establishing service connection for a 
disability resulting from exposure to herbicide agents, a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era, beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

As an initial matter, the Board notes that in the present 
case, the Haas case has impacted the claims of entitlement to 
service connection for type II diabetes mellitus and for 
impotency as secondary to type II diabetes mellitus.  As the 
Haas litigation has concluded, the Board will proceed at this 
time with adjudication these claims.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).

The evidence of record reflects that while the Veteran did 
serve in the waters outside of Vietnam during the Vietnam 
era, he did not serve in the Republic of Vietnam during the 
Vietnam Era.  Thus exposure to herbicides may not be 
presumed.  See id; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Service personnel records do not reflect any reports of 
exposure to Agent Orange or herbicides.  In addition, service 
medical records were absent of any findings of type II 
diabetes mellitus or Agent Orange exposure, however, a 
January 1987 service treatment report noted "rule out 
diabetes" in the diagnosis.  No further testing was provided 
to rule out the possibility of diabetes.  

In a May 2002 report of contact, the Veteran specified that 
he never went ashore in Vietnam.  

Private medical records from February 1999 to May 2004 and VA 
outpatient treatment reports from July 2001 to February 2005 
reflect that the Veteran was initially diagnosed with 
probable diabetes in November 2000 and later initially 
diagnosed with diabetes mellitus, type II, in  August 2001.  
These records reflect that he was subsequently treated for 
and diagnosed with diabetes mellitus, type II.  

In a November 2002 VA examination, the Veteran was diagnosed 
with type II diabetes mellitus, diagnosed in August 2001 and 
was controlled on diet with residuals of impotence.  The 
Veteran was also diagnosed with impotence at this time.

In a February 2009 VA examination, the Veteran was diagnosed 
with diabetes mellitus, type II, and erectile dysfunction.  
The examiner opined that diabetes mellitus was a chronic 
metabolic condition which can be related to multiple 
environmental factors, thus it was at least as likely as not 
that the development of diabetes mellitus in the Veteran was 
related to his active military service.  The examiner also 
found that the Veteran's erectile dysfunction was most likely 
secondary to hypertension and the medications used to treat 
hypertension and was then later exacerbated by diabetes 
mellitus.  Finally, the examiner found that the Veteran's 
erectile dysfunction was not a complication of diabetes 
mellitus as the erectile dysfunction symptoms predated the 
diagnosis of diabetes mellitus, however, the microvascular 
disease of diabetes will worsen the erectile dysfunction and 
make the symptoms less amenable to treatment.  In an August 
2009 addendum, it was noted that the claims filed had been 
reviewed.  

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the evidence supports the 
Veteran's claim for service connection for diabetes mellitus, 
type II.

Initially the Board notes that, under 38 C.F.R. § 
3.307(a)(6), the presumption of service connection with 
respect the Veteran's diabetes mellitus, type II, only 
applies to veterans who had service in Vietnam.  Exposure to 
herbicides cannot be presumed in this case because, as noted 
above, the evidence of record does not reflect that the 
Veteran served in the Republic of Vietnam, and in fact, only 
served in the in the waters outside of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6); Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  Without the requisite service, 
Veteran's claim for service connection for diabetes mellitus, 
type II, is not entitled to the relaxed evidentiary 
requirements promulgated by 38 C.F.R. §§ 3.307 and 3.309.  
Therefore service connection for diabetes mellitus, type II, 
is not warranted under current VA law for presumptive 
purposes under 38 C.F.R. §3.307(a)(6).  However, this does 
not end the analysis of the Veteran's claim.  It simply means 
that the claim will be adjudicated under the normal 
evidentiary standards for establishing entitlement to service 
connection.

The Board notes that the service treatment records reflect a 
finding of "rule out" diabetes in January 1987, during the 
Veteran's active service, with no further testing or findings 
provided.  The post service medical evidence of record 
reflects that the Veteran initially was diagnosed with 
possible diabetes in November 2000, was diagnosed with 
diabetes mellitus, type II, in August 2001 and was 
subsequently treated for and diagnosed with diabetes 
mellitus, type II.  Finally, the February 2009 VA examiner 
opined that it is at least as likely as not that the 
development of diabetes mellitus in the Veteran is related to 
his active military service and an August 2009 addendum 
indicated that the claims file had been reviewed.

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for diabetes mellitus, type II, is 
warranted.  38 C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After a careful review of the record and resolving all doubt 
in favor of the Veteran, the Board finds that, on balance, 
the evidence supports the Veteran's claim for service 
connection for impotency as secondary to the Veteran's 
service-connected conditions of hypertension and diabetes 
mellitus.  In this regard, the Board notes that service 
connection is in effect for hypertension and service 
connection has been granted for diabetes mellitus, type II, 
in this decision.  The post service medical evidence of 
record reflects that the Veteran is currently diagnosed with 
impotency.  The Veteran was diagnosed with impotence in the 
November 2002 VA examination, which was found to be a 
residual of diabetes mellitus, type II.  The February 2009 VA 
examiner diagnosed the Veteran with erectile dysfunction and 
found that erectile dysfunction was most likely secondary to 
hypertension and the medications used to treat hypertension, 
and was then later exacerbated by diabetes mellitus.  The 
February 2009 VA examiner also noted that the microvascular 
disease of diabetes will worsen the erectile dysfunction and 
make the symptoms less amenable to treatment.  

On balance, there is evidence of impotence as a residual of 
diabetes mellitus, type II, evidence that erectile 
dysfunction is most likely secondary to hypertension and 
hypertension medication, evidence that erectile dysfunction 
was not a complication of diabetes mellitus as the erectile 
dysfunction symptoms predated the diagnosis of diabetes 
mellitus and evidence that diabetes mellitus, type II, 
exacerbated erectile dysfunction with the explanation that 
microvascular disease of diabetes will worsen the erectile 
dysfunction and make the symptoms less amenable to treatment.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for impotency as secondary to the service-
connected hypertension and diabetes mellitus, type II, is 
warranted.  38 C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is 
granted.

Service connection for impotency as secondary to hypertension 
and diabetes mellitus, type II, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


